Citation Nr: 1141016	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  07-23 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, diagnosed as lumbar disc disease.

2.  Entitlement to restoration of service connection for posttraumatic stress disorder (PTSD), including whether the severance of service connection, effective January 31, 2011, was proper. 


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The appellant had a period of qualifying active duty from August 1981 to August 15, 1985 which was characterized as honorable service.  The appellant had a second period of active duty from August 16, 1985 to December 1989 which he separated from under "other than honorable" conditions.  Award of VA benefits based upon this second period of service is barred by law.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines, which in part, denied service connection for lumbar disc disease.  

An August 2010 RO rating decision proposed to sever service connection for PTSD.  A November 2010 rating decision severed service connection for PTSD effective January 31, 2011.  

The issue involving service connection for a lumbar spine disability was previously before the Board in March 2009 and September 2010, when it was remanded for additional development.  


FINDINGS OF FACT

1.  Service treatment records do not reveal any complaints of, treatment for, or diagnosis of any lumbar spine disability during service; a September 1988 service department examination report indicates that the appellant's spine was normal.

2.  Private medical records indicate that the appellant injured his spine in a post-service injury in 2000.

3.  Post-service private medical records reveal diagnoses of lumbar disc disease, including herniated intervertebral disc, which date back to a post-service injury in 2000.

4.  A single private medical opinion indicates that the appellant's current low back disability is related to unreported spine trauma during the appellant's period of qualifying active service; this medical opinion is not probative as if does not address the evidence of the Veteran's documented post-service low back injuries.  

5.  VA medical opinions indicate that the appellant's current low back disability is not related to his period of qualifying active service.

6.  There is no credible evidence which relates any current lumbar spine disability to the qualifying period of active service.

7.  Service connection for PTSD was severed in a November 2010 rating decision.

8.  The evidence of record does not establish that the award of service connection for PTSD was clearly and unmistakably erroneous. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability, diagnosed as lumbar disc disease, have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).  

2.  The criteria for restoration of service connection for PTSD are met; the severance of the award of service connection for type II diabetes mellitus was improper.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.105(d), 3.304(f) (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice for his claim for service connection for neuropathy by a letter dated November 2005 This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim, the relative duties of VA and the claimant to obtain evidence, and notification of the laws regarding degrees of disability and effective dates.  A March 2006 letter substantially complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has obtained service personnel records; service treatment records; VA examination reports; private medical records; assisted the appellant in obtaining evidence; and afforded him the opportunity to present statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Accordingly, the appellant is not prejudiced by a decision at this time.

II.  Service Connection for a Low Back Disability

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495   (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

The appellant has two periods of active duty.  The first period of active duty was from August 1981 to August 15, 1985.  This service is characterized as honorable service, and VA benefits may be awarded based upon this service.  The appellant had a second period of active duty from August 16, 1985 to December 1989; he separated from this period of service under "other than honorable" conditions.  Award of VA benefits based upon this second period of service is barred by law.  

The appellant served in the Navy. Initially, he served in an aviation rating aboard an aircraft carrier from August 1981 to March 1983.  The appellant volunteered, and was selected, to become a Navy SEAL.  Service personnel records reveal that he attended Basic Underwater Demolition School (BUDS)  from March to September 1983.  In October 1983, he attended Army parachute training (jump school) as part of his continued special warfare training.  In November 1983, he reported to SEAL Delivery Vehicle Team One (SDV 1), stationed in Coronado, California.  In October 1984 he transferred to Naval Special Warfare Unit One (NSWU 1) stationed in Subic Bay, Philippines.  He was with this unit until April 1985, when he returned to SDV 1 in Coronado, California until his re-enlistment in April 1985.  

Service treatment records do not reveal any complaints of or treatment for any reported back injury during service.  The service treatment records do not indicate any diagnosis of a lumbar spine disability during service.  A September 1988 service department examination report indicates that the appellant's spine was normal.

A May 2000, private medical treatment record reveals that the appellant reported an injury to his low back in February 2000.  He reported that he and a coworker lifted a "tool box that weighted approximately 350 pounds."  The appellant reported twisting to put the tool box down when he felt a sharp pain in his low back.  Symptoms of pain and tenderness of the lumbosacral spine were reported along with:  pain radiating into his right buttock and some urinary leakage.  Straight leg raising testing was positive on the right side.  The diagnosis was lumbosacral strain and herniated nucleus pulposus (herniated intervertebral disc).  Follow-up treatment records revealed no great improvement in his symptoms of low back pain.  A magnetic resonance imaging (MRI) examination of his spine was conducted in July 2000 and revealed evidence of:  disc herniation at L4-L5, degeneration with possible herniation at L5-S1, and degeneration at L3-L4.  Follow-up treatment records from the same private physician dated from the initial evaluation in May 2000 until November 2003 reveal continued diagnosis of degenerative disc disease of the lumbar spine, and continued reference to onset occuring with the post-service injury in 2000.  These treatment records are supported by appropriate radiology studies of the lumbar spine, all revealing degenerative disc disease.  

The appellant resides in the Philippines.  In September 2002, he returned to the United States for evaluation of his low back pain.  Private medical records reveal that full evaluation and MRI examination was conducted and that he had surgery, discography, at L3-4, L4-5, and L5-S1 to alleviate his degenerative disc disease.  

A May 2003 Social Security Administration (SSA) evaluation indicates the appellant's history of back pain dating back to 2000 with a history of back surgery in September 2002.  The evaluation specifically indicated a history of low back pain dating back 26 months to the lifting injury involving lifting a 350 pound tool box.  

A June 2003 determination of the SSA indicates that the appellant was disabled due to a low back disability resulting from a work injury incurred in January 2000.  The date of disability was determined to be June 2000, the date he last worked.  

Private medical records and imaging reports dated in 2004 and 2005 continue to document the appellant's complaints of low back pain and indicate diagnoses of degenerative disc disease of the lumbosacral spin.  

In March 2006, a VA Compensation and Pension examination of the appellant was conducted.  Again, he reported a post-service lifting injury to his low back in 2000.  After full examination the diagnosis was lumbar disc disease at multiple levels.  A specific opinion as to etiology was not indicated.  However, the only history of back symptoms reported, or relied upon by the examining physician was the post-service injury in 2000.   

In February 2011, the examining physician who conducted the prior VA Compensation and Pension examination rendered a medical opinion.  The physician reviewed the evidence of record including the service treatment records and the private medical evidence of record.  The physician's medical opinion was that the current disability, degenerative disc disease of the lumbar spine, is not caused by or the result of the appellant's first period of active duty service from 1981 to 1985.  The rational was that there was a complete absence of any low back complaints during service and that the two service examination reports dated August 1981 and August 1988 revealed similar, normal findings with respect to the appellant's spine.  The physician also placed a great reliance upon the private medical records; all of which documented the appellant's complaints of low back pain dating back to a post-service injury in 2000.  The physician specifically noted that the private medical records elicited medial history dating back to 1974, before service, and noted the appellant's service as a Navy SEAL, yet a history of back pain or back injury during service was not reported or noted.  

The appellant submitted a medical opinion from a private physician, dated February 2011.  This physician indicated that he reviewed:  the patient's medical records; patient's imaging studies and available imaging studies raw data; and the patient's lay statements.  The physician also indicated review of medical literature and other medical opinions.  Finally, the physician indicated that he conducted a "60-120 minute clinical interview."  The physician also indicated that "visually reviewed his MRI scans from 2005 (this is analogous to an in person medical examination)."  The physician stated that the Veteran has "age related degenerative disc disease (AADDD)."  The medical opinion was that the appellant was a relatively young person of 45 that one would not expect to have as much AADDD as indicated on the MRI scans without antecedent spine injuries and that "it is my opinion the his antecedent injuries occurred in service; thus his AADDD was caused by his military spine trauma in the form of axial loads as his records do not provide another more likely etiology  . . ."  The physician specifically referred to the appellant's reported physically demanding tasks of being a Navy SEAL including  parachuting, fast rope; road marches; and riding in Zodiac boats.  The physician specifically, stated that "following service he did not have any type of heavy lifting occupation or accident to account for his AADDD."  This last statement is simply not true.  There is evidence of record showing that the appellant was employed in the merchant marine after service.  Moreover, with the exception of this medical opinion, all of the medical evidence of record documents a post-service lifting injury to the low back in early 2000.  This medical opinion is based upon an incorrect factual basis that the appellant did not have any post-service injury which could account for his developing degenerative disc disease at a relatively young age.  However, the evidence of record contradicts those facts upon which this medical opinion is based.  

While the physician indicated that he reviewed the appellant's medical records, it seems impossible that he could have reviewed the appellant's private medical records related to treatment of his back disorder from 2000 to the present as all of this evidence clearly documents a post-service low back injury as the cause of the Veteran's current degenerative disc disease.  Because the physician failed to consider all the relevant evidence, his opinion is not probative for adjudication purposes.  See Dalton v. Peake, 21 Vet. App. 23   (2007). 

A May 2011 medical opinion from a VA orthopedic surgeon is of record.  The physician reviewed the February 2011 private medical opinion and disagreed with the diagnosis of AADDD.  The physician indicated that the most common age for patients to require back surgery is 35 to 45 and that the appellant was 41 when he had his lifting injury and almost 44 when he required surgery.  The physician's opinion was that the Veteran's degenerative disc disease was the result of his post-service back injury in 2000 and not due to military service from 1981 to 1985.  

The appellant has submitted multiple statements.  In these statements he asserts that he had multiple injuries to his low back during his period of qualifying service from 1981 to 1985.  He has asserted such activities as parachuting, carrying heavy loads, and the jarring of his spine while riding in Zodiac boats.  He asserts that he has had symptoms of low back pain ever since, but that he never reported his symptoms during service.  

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and the probative value of proffered evidence of record as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).  The appellant is competent to report having an injury or symptoms of low back pain.  

The Board acknowledges that the appellant had service as a Navy SEAL from March 1983 to August 1985 and that the activities inherent in such duty can be strenuous.  He had parachute training and his assertions of riding in a Zodiac boat are plausible.  However, there is a complete absence of any documentation in the service treatment records of any complaints of low back pain.  All examinations conducted during service show a normal spine.  The appellant asserts no other possible cause for his current degenerative disc disease.  The evidence shows post-service employment in the merchant marine.  The evidence shows a post-service lifting injury to the low back.  With the exception of the single February 2011 private medical opinion, all other medical evidence of record documents a post-service injury in early 2000 and relates the appellant's current degenerative disc disease to that injury.  The Board does not find the appellant's current statements of a continuity of symptoms since service or an absence of post-service back trauma to be credible in light of the medical documents of record.  The Board does not find the February 2011 private medical opinion to be probative or credible as it is based upon a factually inaccurate account of the appellant's post-service low back trauma.  

The preponderance of the evidence is against the claim for service connection for a lumbar spine disability, diagnosed as lumbar disc disease; there is no doubt to be resolved; and service connection is not warranted.  

III.  Restoration of Service Connection for PTSD

Again, the appellant has two periods of active duty.  The first period of active duty was from August 1981 to August 15, 1985.  This service is characterized as honorable service, and VA benefits may be awarded based upon this service.  The appellant had a second period of active duty from August 16, 1985 to December 1989; he separated from this period of service under "other than honorable" conditions.  Award of VA benefits based upon this second period of service is barred by law.  Accordingly, the grant of service connection for PTSD, must be based upon the first period of service.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection of PTSD diagnosed during service or based on specified in-service stressors: (1) If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (2) If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, and hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1) & (2).

The regulations related to claims for PTSD were recently amended and provide for additional consideration if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity.  See, 38 C.F.R. § 3.304(f)(3).  The Board acknowledges the new regulations.  However, they are inapplicable to the Veteran's claim.  Simply put, the Veteran served in the Navy from 1981 to 1985.  He did not serve in combat and has not so alleged.  Accordingly, credible supporting evidence that the claimed in-service stressor occurred is required.  38 C.F.R. § 3.304(f).  

If the veteran did not engage in combat, credible supporting evidence from any source showing that his claimed in-service stressor actually occurred is required for him to prevail.  See Cohen v. Brown, 10 Vet. App. 128, (1997); Moreau, 9 Vet. App. at 394-95; Doran v. Brown, 6 Vet. App. 283, 290 (1994).  Under such circumstances, the veteran's lay testimony regarding the stressor would thus be insufficient, standing alone, to establish service connection.  See Moreau, 9 Vet. App. at 395; Doran, supra.

The procedural history of the appellant's PTSD claim is complicated.  In December 2006, the appellant submitted a claim for service connection for a psychiatric disability, depression.  Claims for service connection for psychiatric disabilities, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  The appellant submitted a copy of a private psychiatric examination report which indicated a diagnosis of PTSD related to a death of a comrade during a diving accident in the Navy in 1986.  

In September 2007, the appellant submitted a stressor statement.  One stated stressor was the drowning of SEAL teammate in 1986.  The other stated stressor was the wounding of another SEAL teammate by a grenade in "late 1984 or early 1985."  

In October 2007, the service department verified that two of the appellant's SEAL team members died by drowning in diving accidents.  One died in February 1986 the other died in September 1987.  

In November 2007, a private psychiatric examination of the appellant was conducted.  The examiner diagnosed the appellant with PTSD and related to two stressors:  the drowning deaths of his SEAL teammates, and the wounding of a SEAL teammate in a grenade accident.  Subsequently, a January 2008 VA examination diagnosed the appellant with PTSD.  

A February 2008 RO rating decision granted service connection for PTSD effective December 7, 2006.  Shortly thereafter, the RO proposed to sever service connection for PTSD in a March 2008 rating decision.  The basis was that the verified stressors occurred after August 1985, during the appellant's period of "other than honorable" conditions and that award of VA benefits based upon the stressors from his second period of service is precluded establishing service connection.  A July 2008 rating decision severed service connection for PTSD, effective September 30, 2008.  

In August 2008, the Veteran requested that his claim for service connection for PTSD be "reopened."  He submitted another stressor statement related to an grenade injury incurred by a SEAL teammate during his period of qualifying active service.  In an October 2008 rating decision, the RO "re-established" service connection for PTSD effective September 30, 2008.  The effect of this decision was that service connection for PTSD has been in effect continuously since the initial effective date of December 7, 2006.  At this time the RO also began efforts to verify the Veteran's claimed stressor.

With his claim to "reopen" the Veteran submitted a copy of a "buddy statement" from a former SEAL teammate in September 2008.  This statement was that in December 1984, while stationed in Subic Bay, Philippines, the SEAL team was conducting grenade training.  The appellant threw a grenade that fell short and detonated wounding a fellow teammate with the shrapnel.  While the teammate survived he was seriously wounded and required medical evacuation and emergency surgery.  

In December 2008, the service department responded to the RO's request to verify the stressor.  The response was that the unit histories of the applicable special warfare unit did not mention the occurrence of the grenade accident.  The Board notes that a single grenade accident would probably not be mentioned in an official unit history which is a summary, but would rather be documented in the daily operational logs of the unit, a resource which was not indicated as being searched.  The response also indicated that a request for information was made to the Navy Casualty Assistance Division, but no response had yet been received.  

The RO attempted to verify the stressor with  the Navy Casualty Assistance Division.  This took over two years including multiple requests before the Navy provided a response.  In May 2010, the Navy Casualty Assistance Division indicated no report of a casualty on the named service member.  The Board does not find this unusual.  Both the Veteran's stressor statement, and the submitted buddy statement, indicate that the teammate was wounded but survived.  He did not die, therefore he was not a "casualty" for which the Navy Casualty Assistance Division would hold a record.  

Based upon the May 2010 Navy Casualty Assistance Division, the RO again proposed to sever service connection for PTSD in an August 2010 rating decision which was mailed under a cover letter dated August 6, 2008 which provided the requisite notice. 

Later in August 2010, the Veteran submitted a lay statement from another former SEAL teammate, as well as a copy of the initial September 2008 buddy statement.  

A November 2010 rating decision severed service connection for PTSD effective January 31, 2011.

VA's regulatory provisions governing severing service connection awards provide in pertinent part that subject to the limitations contained in 38 C.F.R. §§ 3.114 & 3.957, service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government).  Where service connection is severed because of a change in or interpretation of a law or Department of Veterans Affairs issue, the provisions of § 3.114 are for application.  A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion. When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(d) . 

In order to severe a grant of service connection, VA must demonstrate that the grant was clearly and unmistakably erroneous and that VA has followed the applicable procedural safeguards. 

Once service connection has been granted, section 3.105(d) provides that it may be withdrawn only after VA has complied with specific procedures and the Secretary meets his high burden of proof.  Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, § 3.105(d) places at least as high a burden of proof on the VA when it seeks to sever service connection as § 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned."). 

There is a three-part test to determine whether a prior decision is the product of clear and unmistakable error (CUE):  (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied;" (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245   (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14   (1992) (en banc)); Wilson v. West, 11 Vet. App. 383, 386  1998). 

Although the same standards applied in a determination of CUE in a final decision are applied to a determination whether a decision granting service connection was the product of CUE for the purpose of severing service connection, 38 C.F.R. § 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  In fact, 38 C.F.R. § 3.105(d) specifically states that "[a] change in diagnosis may be accepted as a basis for severance," clearly contemplating the consideration of evidence acquired after the original grant of service connection.  Daniels v. Gober, 10 Vet. App. 474, 480   (1998). 

The Veteran has a current diagnosis of PTSD.  The November 2007 private psychiatric examination indicates that the diagnosis of PTSD was related in part to the wounding of a SEAL teammate in a grenade accident.  The appellant asserts that a SEAL teammate was wounded by a grenade he threw during training conducted during his period of honorable service prior to August 1985.  Service personnel records confirm that the appellant was stationed in Subic Bay, Philippines, from October 1984 to April 1985, the period of time in question.  The appellant claims a non-combat stressor, the wounding of a SEAL teammate during an exercise.  His statements alone are insufficient to establish that the stressor occurred.  However, he  has submitted two lay statements which support the fact that a grenade accident occurred.  These constitute credible supporting evidence that the claimed in-service stressor occurred.  

The RO has obtained two official service department responses which do not verify that the grenade accident occurred.  The first negative response was based upon review of unit histories which the Board has noted may not have documented such an accident.  The second negative response was from the Navy Casualty Assistance Division.  However, absent a fatality, this response is of no probative value.  

There is evidence of record showing a diagnosis of PTSD related to the in-service stressor of a grenade accident.  There are credible lay statements supporting that such an accident occurred.  To the extent that there are negative responses from the service department, these responses have been noted above to be of no or limited probative value.  While they do not support that the claimed stressor occurred, they do not unequivocally disprove that the claimed stressor did occur.  Moreover, the Veteran's service personnel records, his duties as a SEAL, and the lay statements do tend to support that the claimed stressor occurred.  The clear and unmistakable standard has been described as a "formidable" burden of proof and "means that an item cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999).  The responses from the service department do not provide undebatable evidence that the claimed stressor did not occur.  

Therefore, the evidence of record does not establish that the award of service connection for PTSD was clearly and unmistakably erroneous.  In the absence of such a finding, the severance of the award of service connection for PTSD was improper.  Restoration of service connection for PTSD, effective continuously from the initial date of service connection, December 7, 2006, is warranted.  


ORDER

Service connection for a lumbar spine disability is denied.

Restoration of service connection for PTSD, effective continuously from the initial date of service connection, December 7, 2006, is granted. 


____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


